—Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered *103May 7, 1992, convicting the defendant, after a jury trial, of rape in the first degree, two counts of sodomy in the first degree, and criminal possession of a controlled substance in the fourth degree, and sentencing him to three concurrent terms of 4 to 12 years, and a consecutive term of 1 to 3 years, respectively, unanimously affirmed.
The court properly denied the motion to sever since there was a sufficient nexus between the cocaine possession and the sex charges (CPL 200.20 [2] [b]), and since the probative value of the relevant evidence introduced outweighed any potential prejudice (People v Correal, 160 AD2d 85, 92-93). Testimony and exhibits related to the defendant’s pretrial alibi which were used for the purposes of impeaching defendant’s credibility, were material and properly admitted as defendant was aware of the contents at an earlier stage of proceedings when the material was submitted to the court. We find defendant’s remaining contentions to be without merit. Concur — Carro, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.